Table of Contents Management’s Discussion and Analysis 1. HIGHLIGHTS 1 2. INTRODUCTION 3 3. ABOUT CAE 3.1 Who we are 3.2 Our vision 5 5 5 3.3 Our strategy 3.4 Our operations 3.5 Foreign exchange 3.6 Non-GAAP and other financial measures 5 6 11 13 4. CONSOLIDATED RESULTS 4.1 Results from operations – fourth quarter of fiscal 2017 4.2 Results from operations – fiscal 2017 15 15 17 4.3 Restructuring, integration and acquisition costs 19 4.4 Consolidated orders and total backlog 19 5. RESULTS BY SEGMENT 5.1 Civil Aviation Training Solutions 5.2 Defence and Security 5.3 Healthcare 20 21 24 26 6. CONSOLIDATED CASH MOVEMENTS AND LIQUIDITY 6.1 Consolidated cash movements 6.2 Sources of liquidity 6.3 Government participation 6.4 Contractual obligations 28 28 29 30 30 7. CONSOLIDATED FINANCIAL POSITION 7.1 Consolidated capital employed 7.2 Off balance sheet arrangements 7.3 Financial instruments 31 31 33 33 8. BUSINESS COMBINATIONS 36 9. BUSINESS RISK AND UNCERTAINTY 9.1 Risks relating to the industry 9.2 Risks relating to the Company 9.3 Risks relating to the market 37 37 39 42 10. RELATED PARTY TRANSACTIONS 43 11. CHANGES IN ACCOUNTING POLICIES 11.1 New and amended standards adopted 11.2 New and amended standards not yet adopted 11.3 Use of judgements, estimates and assumptions 44 44 44 45 12. CONTROLS AND PROCEDURES 12.1 Evaluation of disclosure controls and procedures 12.2 Internal control over financial reporting 47 47 47 13. OVERSIGHT ROLE OF AUDIT COMMITTEE AND BOARD OF DIRECTORS 47 14. ADDITIONAL INFORMATION 47 15. SELECTED FINANCIAL INFORMATION 48 Consolidated Financial Statements 50 Management’s Discussion and Analysis for the fourth quarter and year ended March 31, 2017 1. HIGHLIGHTS FINANCIAL FOURTH QUARTER OF FISCAL 2017 Revenue from continuing operations higher compared to last quarter and the fourth quarter of fiscal 2016 - Consolidated revenue from continuing operations was $734.7 million this quarter, $52.0 million or 8% higher than last quarter and $12.2 million or 2% higher than the fourth quarter of fiscal 2016. Net income attributable to equity holders of the Company from continuing operations stable compared to last quarter and higher compared to the fourth quarter of fiscal 2016 - Net income attributable to equity holders of the Company from continuing operations was $67.4 million (or $0.25 per share) this quarter compared to $67.6 million (or $0.25 per share) last quarter and compared to $61.2 million (or $0.23 per share) in the fourth quarter of last year, representing an increase of $6.2 million or 10%; - Specific items included in net income attributable to equity holders of the Company from continuing operations this quarter were restructuring, integration and acquisition costs of $20.0 million ($15.0 million after tax or $0.06 per share) mainly related to the acquisition of Lockheed Martin Commercial Flight Training (LMCFT). This restructuring, integration and acquisition program was completed during the fourth quarter. Net income before specific items 1 was $82.4 million and earnings per share before specific items 1 was $0.31 for the quarter, compared to $69.6 million (or $0.26 per share) last quarter and $72.8 million (or $0.27 per share) in the fourth quarter of fiscal 2016; - Net income attributable to equity holders of the Company included a loss from discontinued operations this quarter of $0.7 million (or nil per share) compared to earnings of $0.2 million (or nil per share) last quarter and a loss of $2.4 million (or $0.01 per share) in the fourth quarter of fiscal 2016. Positive free cash flow 1 from continuing operations at $160.4 million this quarter - Net cash provided by continuing operating activities was $197.5 million this quarter, compared to $156.1 million last quarter and $51.0million in the fourth quarter of last year; - Maintenance capital expenditures 1 and other asset expenditures were $26.8 million this quarter, $16.6 million last quarter and $18.8million in the fourth quarter of last year; - Cash dividends were $20.5 million this quarter, $20.8 million last quarter and $19.3 million in the fourth quarter of last year. FISCAL 2017 Higher revenue from continuing operations compared to fiscal 2016 - Consolidated revenue from continuing operations was $2,704.5 million, $191.9 million or 8% higher than last year. Higher net income attributable to equity holders of the Company and diluted earnings per share from continuing operations - Net income attributable to equity holders of the Company from continuing operations was $252.0 million (or $0.93 per share) compared to $239.3 million (or $0.89 per share) last year, representing a $12.7 million or 5% increase; - Specific items included in net income attributable to equity holders of the Company from continuing operations this year were restructuring, integration and acquisition costs of $35.5 million ($26.4 million after tax or $0.10 per share). Net income before specific items was $278.4 million and earnings per share before specific items was $1.03 this year, compared to $230.5 million (or $0.86 per share) last year; - Net income attributable to equity holders of the Company included a loss from discontinued operations of $0.5 million (or nil per share) compared to a loss from discontinued operations of $9.6 million (or $0.04 per share) last year. Positive free cash flow from continuing operations at $327.9 million - Net cash provided by continuing operating activities was $464.3 million this year, compared to $345.8 million last year; - Maintenance capital expenditures and other asset expenditures were $68.3 million this year, compared to $65.1 million last year; - Cash dividends were $80.6 million this year, compared to $56.7 million last year. Capital employed 1 increased by $104.1 million or 4% this year, ending at $2,831.7 million - Return on capital employed 1 (ROCE) was 11.2% this year compared to 10.6% last year; - Non-cash working capital 1 increased by $4.1 million in fiscal 2017, ending at $193.0 million; - Property, plant and equipment increased by $109.5 million; - Other long-term assets and other long-term liabilities increased by $78.5 million and $86.5 million respectively; - Net debt 1 decreased by $36.6 million this year, ending at $750.7 million. CAE Annual Report 2017 | 1 1 Non-GAAP and other financial measures (see Section 3.6). Management’s Discussion and Analysis ORDERS 2 2 - The book-to-sales ratio 2 for the quarter was 1.03x (Civil Aviation Training Solutions was 1.15x, Defence and Security was 0.84x and Healthcare was 1.0x). The ratio for the last 12 months was 1.18x (Civil Aviation Training Solutions was 1.09x, Defence and Security was 1.33x and Healthcare was 1.0x); - Total order intake this year was $3,193.4 million, up $411.4 million over last year; - Total backlog
